UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):February 14, 2013 LIFEAPPS DIGITAL MEDIA INC. (Exact Name of Registrant as Specified in Charter) Delaware 333-174703 80-0671280 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 5752 Oberlin Drive, #106 San Diego, CA92121 (Address of Principal Executive Offices) Registrant’s telephone number, including area code: (858) 952-5715 Not Applicable (Former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01.Regulation FD Disclosure. On February 14, 2013, LifeApps Digital Media, Inc. (the “Company”) issued a press release to announce it has entered into a letter of intent relating to a proposed strategic alliance. A copy of the press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference. The information in this Item 7.01 and Exhibit 99.1 is being furnished herewith and shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that section, nor shall such information be deemed incorporated by reference into any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as expressly set forth by specific reference in such filing. Item 9.01. Financial Statements and Exhibits (d) Exhibits Press Release, dated February 14, 2013 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LIFEAPPS DIGITAL MEDIA INC. Date:February 20, 2013 By: /s/ Arnold Tinter Name:Arnold Tinter Title:Chief Financial Officer 3
